Citation Nr: 0629544	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
bilateral hearing loss.   
 
2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had service in the Army National Guard including 
a period of active duty for training from October 1977 to 
March 1978.  He also had the following additional verified 
periods of active duty for training:  July 2, 1978 to July 
16, 1978; July 22, 1979 to August 5, 1979; June 7, 1980 to 
June 21, 1980; June 27, 1981 to July 11, 1981; August 10, 
1981 to August 11, 1981; and July 3, 1982 to July 18, 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which denied service connection for a psychiatric disorder, 
to include as secondary to service-connected left ear hearing 
loss; denied service connection for right ear hearing loss, 
to include as secondary to left ear hearing loss; and denied 
a compensable rating for left ear hearing loss.  In March 
2001 and December 2003, the Board remanded this appeal for 
further development.  

A June 2005 RO rating decision granted service connection for 
right ear hearing loss and assigned a noncompensable rating 
for bilateral hearing loss, effective March 6, 1992.  
Therefore, the issue of entitlement to service connection for 
right ear hearing loss is no longer on appeal.  The Board 
will address the issues of entitlement to service connection 
for a psychiatric disorder, to include as secondary to 
bilateral hearing loss, and entitlement to a compensable 
rating for bilateral hearing loss.  
 

FINDINGS OF FACT

1.  The veteran's current psychiatric disorder began many 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected bilateral hearing loss.  

2.  During the period of the appeal, the veteran's service-
connected bilateral hearing loss is manifested by auditory 
acuity level I in the right ear and auditory acuity level II 
in the left ear.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran had service in the Army National Guard including 
a period of active duty for training from October 1977 to 
March 1978.  He also had the following additional verified 
periods of active duty for training:  July 2, 1978 to July 
16, 1978; July 22, 1979 to August 5, 1979; June 7, 1980 to 
June 21, 1980; June 27, 1981 to July 11, 1981; August 10, 
1981 to August 11, 1981; and July 3, 1982 to July 18, 1982.  

The veteran is service-connected for bilateral hearing loss 
and for tinnitus.  

His available service medical records do not show complaints 
of or treatment for any psychiatric problems.  The service 
medical records do indicate that the veteran had left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  

The first post-service clinical evidence of record of any 
psychiatric problems is in November 1994, years after the 
veteran's periods of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A November 1994 report from Dr. B. Diaz noted that the 
veteran had a herniated nucleus pulposus at L4-L5, L5-S1, 
radiculitis at L5, and that he was still in treatment.  It 
was reported that he had developed symptoms of depression of 
psychomotor retardation, loss of interest in gratifying 
activities, insomnia, anxiety, wanting to cry, and 
irritability.  It was also noted that the veteran had 
received treatment from another private physician, Dr. Perez 
Cortez, and that was he was medicated with Xanax.  The 
diagnosis was adjustment disorder with depression.  

A March 1995 final psychiatric report from the Puerto Rico 
Medical Center noted that the veteran was referred for 
psychiatric treatment and that he was seen from January 1995 
to March 1995.  The diagnosis was adjustment disorder with 
depressed mood.  An April 1995 report from H. Rodriguez 
Perez, M.D., noted that the veteran reported that he 
presented symptoms of important depression between 1989 and 
1990 and that he started to attend appointments with a 
psychiatrist, Dr. Perez Cortez.  He stated that was seen by a 
private psychiatrist and started with anti-depressive 
medication and mild tranquilizers.  The veteran indicated 
that he improved and that he suspended the treatment.  He 
noted that he after he injured his back a year and a half 
ago, he started to show depression symptoms again.  The 
impression included features of obsessive compulsive 
personality disorder and severe loss of auditory ability in 
the left ear as per data in the history.  

A May 1995 report from the First Pan-American Hospital noted 
that the veteran was admitted for the first time for 
psychiatric treatment.  It was reported that he had received 
psychiatric treatment for the previous three years and that 
he was taking Prozac.  The admitting diagnoses included 
severe episode of major depression.  A September 1995 report 
from Dr. Rodriguez Perez noted that he veteran had been in 
two different stages of depression with characteristics of 
major depression.  The first was in approximately 1989 to 
1990 and the second was around 1994.  It was noted that the 
veteran was treated by a private psychiatrist, Dr. Perez 
Cortez, on both occasions.  The diagnoses included recurrent 
major depression, severe, without psychotic features and 
bipolar adjustments II, present episode of depressive type.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed psychiatric problems.  

A May 1998 statement from C. Perez Cortez, M.D., indicated 
that the veteran had received treatment from September 1992 
and that he had a severe, recurrent emotional condition of 
major depression.  It was noted that the veteran subsequently 
had received treatment from October 1992 to May 1997.  

An August 2000 report from G. J. Hoyos, Precssas, M.D., noted 
that he reviewed multiple documents, including VA treatment 
records, and had a clinical interview of the veteran and his 
wife.  It was noted that the veteran was seen in May 2000 and 
June 2000.  The veteran reported that he first went to 
treatment for his neck (cervical area) in 1989 and that in 
approximately 1995, he was referred to psychiatric treatment.  
It was noted that he had been getting psychiatric treatment 
from a psychiatrist, Dr Perez Cortez, on a private basis by 
October 1992.  The diagnoses included major depression with 
paranoid and post-traumatic stress disorder components.  

Dr. Hoyos Precssas stated that the veteran was service-
connected for left ear hearing loss, acquired during military 
service, when he began with a sharp pain and bloody discharge 
from the left ear.  It was noted that this was subsequently 
aggravated in military training and the veteran developed 
high, persistent, siren-like noises in the affected ear 
accompanied by headache, both of which persisted to the 
present.  Dr. Hoyos Precssas indicated that due to the 
persistence of high decibel noise the veteran began feeling 
irritable and having problems with people and that he 
developed and still had an intolerance for loud noises.  It 
was noted that the veteran reported that he injured his neck 
while on a light pole when fellow workers were noise-joking 
with him in 1989.  The veteran continued working and when his 
back pain grew worse, he was referred to psychiatric 
treatment and diagnoses with major depression.  Dr. Hoyos 
Precssas indicated that it was obvious that the veteran's ear 
condition occurred while in active training and that the 
persistence of the noise (tinnitus, siren) was a continuing 
traumatizing event and the direct cause of the emotional 
condition that was later aggravated by the work accident, 
which, in itself, was directly related to the same and only 
situation.  It was indicated that there was no evidence in 
the veteran's records to show that his emotional condition 
had other different origins and, therefore, the veteran's 
psychiatric disorder was directly related to the sequels of 
the organic condition, the service-connected left ear hearing 
loss.  

Records from the Social Security Administration (SSA) 
indicated that the veteran was considered disabled in April 
1995.  There were notations that his primary diagnosis was 
major depression and that the secondary diagnoses were 
disorders of the back.  

A June 2004 VA psychiatric examination report noted that the 
veteran's claims folder and "CPRS" records were reviewed.  
The examiner discussed the veteran's medical history in 
detail.  The diagnosis was dysthymia.  The examiner indicated 
that the veteran's records showed symptoms of depression 
since April 1995 when he began treatment with Dr. Perez 
Cortez.  The examiner stated that Dr. Hoyos psychiatric 
report stated that the veteran had been sick since 1992, but 
that he saw him for the first time in May 2000, diagnosing 
major depression.  It was noted that an October 1995 Fondo 
Del Seguro Estado decision showed that the veteran felt 
strong pain in his back while working at an energy company 
and that he then developed an emotional condition.  It was 
noted that the veteran was given a diagnosis of adjustment 
reaction with depression by Dr. Barbara Diaz in November 
1994.  

The examiner commented that after carefully reviewing the 
veteran's records, history and evaluations, the above was 
considered the correct and current neuropsychiatric 
condition.  The examiner indicated that the diagnosed 
neuropsychiatric condition was not due to, related to, nor 
secondary to the veteran's military service nor to his 
service-connected hearing loss disability.  The examiner 
remarked that as clearly shown in the records, the veteran's 
neuropsychiatric conditions developed after he complained of 
suffering back and neck pain during working at an energy 
company.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the references to psychiatric 
treatment from 1989 and 1990 as noted in an April 1995 and 
September 1995 reports from Dr. Rodriguez Perez were 
apparently based solely on a history provided by the veteran.  
See Reonal v. Brown, 5 Vet.App. 458 (1995).  Additionally, 
even treatment in 1989 would be years after any of the 
veteran's periods of service.  The first post-service 
clinical evidence of record of any psychiatric problems is a 
November 1994 diagnosis of adjustment disorder with 
depression from Dr. Diaz.  A May 1998 report from Dr. Perez 
Cortez indicated that the veteran first received psychiatric 
treatment in September 1992, also years after any period of 
service.  

The August 2000 report from Dr. Hoyos Precssas stated that 
the veteran's psychiatric disorder was directly related to 
the sequels of the organic condition, the service-connected 
left ear hearing loss.  Dr. Hoyos Precssas stated that the 
veteran's ear condition that cased tinnitus was a direct 
cause of the emotional condition that was later aggravated by 
a work accident that, in itself, was directly related to the 
same and only situation.  The Board observes that Dr. Hoyos 
Precssas reviewed some of the veteran's records, but there is 
no indication that he reviewed the veteran's entire claims 
file in providing such opinion.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  Given 
these circumstances, his opinion has little probative value 
in this matter.  

The examiner at the June 2004 VA psychiatric examination, 
indicated that the veteran's diagnosed neuropsychiatric 
condition was not due to, related to, nor secondary to the 
veteran's military service nor to his service-connected 
hearing loss disability.  The examiner specifically reviewed 
the veteran's entire claims file.  Additionally, the examiner 
discussed the veteran's medical history in detail, including 
the statement from Dr. Hoyos Precssas.  Therefore, the Board 
finds that the VA examiner's opinion is the most probative in 
this matter.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  
This opinion provides negative evidence against the veteran's 
claim.  

The Board observes that the treatment records noted above do 
not suggest that any psychiatric disorder is related to the 
veteran's periods of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current psychiatric disorder 
began years after his periods of service, without 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that the 
veteran's current psychiatric disorder was caused or worsened 
by his service-connected bilateral hearing loss (or, for that 
matter, his tinnitus).  

The veteran has alleged that his current psychiatric disorder 
had its onset during his periods of service or that it is 
related to his service-connected bilateral hearing loss.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current psychiatric disorder began many years after 
the veteran's periods of service, was not caused by any 
incident of service, and is not proximately due to or the 
result of his service-connected bilateral hearing loss.  The 
Board concludes that neither direct nor secondary service 
connection for a psychiatric disorder is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.  

In April 1994, the RO granted service connection and a 
noncompensable (0 percent) rating for left ear hearing loss, 
effective March 6, 1992.  

The veteran filed his current claim for a compensable rating 
for left ear hearing loss in January 1998.  

In June 2005, the RO granted service connection for right ear 
hearing loss and assigned a noncompensable (0 percent) rating 
for bilateral hearing loss, effective March 6, 1992.  

The most recent June 2004 VA audiological examination report 
noted that pure tone thresholds in the veteran's right ear 
were 25, 15, 25, and 45 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 30 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 100 percent.  Pure tone 
thresholds in the veteran's left ear were 30, 45, 70, and 75 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 55 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
90 percent.  As to diagnoses, the examiner noted that the 
veteran had hearing within normal limits in the right ear 
from 500 Hertz to 2000 Hertz with a mild to moderate 
sensorineural hearing loss from 3000 Hertz to 4000 Hertz.  It 
was noted that word recognition was within normal limits.  As 
to the left ear, the examiner indicated that hearing was 
within normal limits at 500 Hertz with a mild to severe 
sensorineural hearing loss from 1000 Hertz to 4000 Hertz.  It 
was noted that word recognition was decreased.  

Other private and VA treatment records show that the veteran 
was treated for hearing loss and various ear complaints on 
several occasions.  A March 2000 private audiological report 
and statement from E. A. Portela, M.D., indicated that the 
veteran had bilateral sensorineural hearing loss.  While the 
results of the audiological report provided some of the 
relevant data required by the VA, the results were incomplete 
for VA purposes.  Specifically, there was no indication that 
the Maryland CNC Test was used as required by 38 C.F.R. 
§ 4.85(a).  

A prior July 1998 VA audiological examination report 
indicated pure tone thresholds in the veteran's right ear of 
30, 30, 30, and 40 decibels at 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold in the veteran's 
right ear was 32 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 100 percent.  Pure tone 
thresholds in the veteran's left ear were 40, 45, 65, and 65 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 53 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
96 percent.  As to diagnoses, the examiner indicated that the 
audiological evaluation indicated a mild sensorineural 
hearing loss from 500 Hertz to 4000 Hertz, in the veteran's 
right ear with excellent speech recognition ability.  As to 
the left ear, the examiner indicated that there was a mild 
progressing to moderately severe sensorineural hearing loss 
from 500 Hertz to 4000 Hertz with excellent speech 
recognition ability.  

The Board notes that the June 2004 VA audiological 
examination report rendered decibel averages and speech 
discrimination scores that correlate to auditory acuity level 
I in the right ear and auditory acuity level II in the left 
ear under Table IV of 38 C.F.R. § 4.85.  Using Table VII of 
38 C.F.R. § 4.85, the results warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  The 
audiological report from Dr. Portela did not provide 
sufficient detail for rating purposes in accordance with the 
criteria of 38 C.F.R. § 4.85.  

Additionally, the July 1998 VA audiological examination 
report rendered decibel averages and speech discrimination 
scores that correlate to auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.  Using Table 
VII of 38 C.F.R. § 4.85, the results also warrant a 0 percent 
(noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of 
the veteran's hearing tests support findings that would 
warrant more than the assigned 0 percent (noncompensable) 
rating.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, applying the rating criteria to the 
audiological test results does not warrant any increased 
ratings.  The use of hearing aids does not affect the 
veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in August 1998, a 
statement of the case in February 2000, a supplemental 
statement of the case in May 2000, correspondence in January 
2002, a supplemental statement of the case in September 2002, 
and correspondence in April 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the June 
2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for a psychiatric disorder is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


